DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 10/14/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 recites the phrase “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass, the hollow body having a further haze that differs from the first haze and is between 95.0% and 105.0% of the first haze.” There is insufficient support for the newly added claim 21 limitation of a second haze. The newly amended instant claim 21 is drawn to a final product which is a hollow body having a first haze and a second haze that differs from the first haze and thus has two different haze values. However, the instant specification does not provide support for a final product with two different haze values. The instant specification paragraph 0068 discusses two different hazes, one haze after ‘process step a’ and the other haze after ‘process step b.’ Paragraph 0042 of the instant specification then discusses that the ‘process step a’ involves forming the hollow body, and ‘process step b’ involves introducing nitrogen to the hollow body. Therefore, the instant specification only provides support for an intermediate haze value and a final haze value. The instant specification does not show support for a final product having two different haze values and thus does not show support for the newly amended claim 21. 

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites the limitation “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass, the hollow body having a further haze that differs from the first haze and is between 95.0% and 105.0% of the first haze.” It is unclear from the language of the claim what this second haze is referring to. It is unclear if the second haze refers to a haze at a different area of the hollow body, or if the second haze refers to a haze at a different wavelength of light, or if the second haze is measured the same as the first haze, or otherwise. As stated above, above the instant specification provides no guidance on a final hollow body with two separate hazes. Therefore, for purposes of examination, claim 21 is interpreted as instead reciting “wherein the hollow body has a first haze for a transmission of light through the hollow body via a surface region in a range from 5% to 50%, wherein the hollow body lacks a coating applied to the wall of glass

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. (US 20070232066 A1) (previously cited) in view of Bookbinder et al. (US-20160145150-A1) (newly cited).
Regarding claim 1, Bicker teaches a hollow body, comprising: a wall of glass which at least partially surrounds an interior volume of the hollow body, the wall of glass having a wall surface which comprises a surface region (Bicker, Abstract, Par. 0005, 0009 and 0064), at least in the surface region the wall surface has a content of N in a range of more than 4 at-% and a content of 10-40 at-% Si, the contents of N and Si being determinable by X-ray photoelectron spectroscopy (Bicker, Par. 0025, 0059, 0062, 0089, and claim 27). Bicker’s N content overlaps the claimed range of 0.3 to 10.0 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Bicker’s Si content range lies within the claimed range of at least 5 at-% Si, and therefore satisfies the claimed range, see MPEP 2131.03. Bicker further teaches the hollow body of claim 1, wherein the hollow body optionally contains a coating (Bicker, Par. 0039, 0097, and Claims 12-13). Since the coating is optional, Bicker therefore teaches an embodiment wherein the hollow body lacks a coating applied to the wall of glass.
Bicker does not teach wherein the surface region of the wall surface has a coefficient of dry sliding friction of less than 0.4.
Bookbinder teaches a hollow body comprising a wall of glass wherein the wall of glass comprises Si (Bookbinder, Abstract, Par. 0014-0018, and Fig. 1). Bookbinder also teaches that the interior surface and the floor portion of the wall of glass are uncoated (Bookbinder, Par. 0020). Bookbinder further teaches that the outer surface of the wall of glass comprises a low-friction coating with a coefficient of friction of less than 0.3 (Bookbinder, Par. 0067-0068, 0081-0083). Bookbinder further teaches that the coated glass has a coefficient of friction of 20% less than the uncoated glass (Bookbinder, Par. 0083). Therefore, the uncoated portion of the glass has a coefficient of friction of less than 0.375, which lies within the claimed range of less than 0.4 and therefore satisfies the claimed range, see MPEP 2131.03. 
Since both Bicker and Bookbinder are analogous art as they hollow bodies comprising a wall of glass comprising Si, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Bookbinder to modify Bicker and create the surface region of the wall surface to have a low coefficient of dry sliding friction of less than 0.4. This would allow for a glass article with improved strength and durability that mitigates friction damage to the glass (Bookbinder, Par. 0068).
Regarding claim 2, modified Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of O of 45.1 at-% (Bicker, par. 0059 and 0089), the content of O being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s O content lies within the claimed range of 35 to 70 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 3, modified Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of 7.9 at-% of C (Bicker, Par. 0089), the content of C being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s C content lies within the claimed range of less than 20 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, modified Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of alkali metal atoms and alkali metal ions (Sodium, Na) in sum of less than 5 at-% (Bicker, Par. 0018, 0060, and 0089), the content of alkali metal atoms and alkali metal ions being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s alkali metal atoms and alkali metal ions content range overlaps the claimed range of at least 1 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Bicker teaches the hollow body of claim 1, wherein in the surface region the wall surface further has a content of B of 0.5 at-% (Bicker, Par. 0059 and 0089), the content of B being determinable by X-ray photoelectron spectroscopy. Modified Bicker’s B content lies within the claimed range of at least 0.5 at-%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, modified Bicker teaches the hollow body of claims 1-5 above and claim 16 below, wherein the hollow body is made from the same glass (borosilicate) and has substantially the same composition as the instant invention as stated above for claims 1-5 and below for claim 16. Furthermore, if modified Bicker’s hollow body was tested in the same manner as recited in claim 6, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 16 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). Therefore, modified Bicker teaches wherein X-ray photoelectron spectroscopy of the surface region shows an N1s-peak at a binding energy in a range from 397.5 to 405.0 eV.
Regarding claim 9, modified Bicker teaches the hollow body of claim 8, wherein the hollow body is suitable for holding a pharmaceutical composition (Bicker, Par. 0005 and 0055-0056).
Regarding claim 10, modified Bicker teaches the hollow body of claim 1, wherein the wall of glass has a wall thickness and in the wall region the wall of glass has a content of chemically bound N throughout a functionalizing depth which extends from the wall surface along the wall thickness into the wall of glass (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
Regarding claim 11, modified Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is less than the wall thickness in the wall region (Bicker, Abstract, Par. 0017, 0021-0022, 0062, 0089-0092, and Claims 27-28).
Regarding claim 12, modified Bicker teaches the hollow body of claim 10, wherein the functionalizing depth is in a range at least 3 nm (Bicker, Abstract, Par. 0049-0050, 0060-0062, 0089-0092, and Claims 22-27), which overlaps the claimed range of from 5 nm to 10 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Bicker teaches the hollow body of claim 1, wherein the hollow body is a container and further comprises a closure closing the container and a pharmaceutical composition placed in the interior volume (Bicker, Par. 0031, 0055-0056, 0064 – see “bottles, ampoules, and syringes”).
Regarding claim 16, modified Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises borosilicate glass (Bicker, Par. 0074 and 0095).
Regarding claim 17, modified Bicker teaches the hollow body of claim 1, wherein the wall of glass comprises from top to bottom of the hollow body: a top region; a body region, which follows the top region via a shoulder; and a bottom region, which follows the body region via a heel (Bicker, Par. 0031, 0055-0056, 0064 – see “bottles”).
Regarding claim 18, modified Bicker teaches the hollow body of claim 1, wherein, towards the interior volume, the wall of glass is at least partially super-imposed by an alkali metal barrier layer (Bicker, Par. 0006-0007, 0029-0031, 0037-0038, and 0097).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. in view of Bookbinder et al. as applied to claim 1 above, further in view of Busardo et al. (US 9988305 B2) (previously cited).
Regarding claim 13, modified Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Modified Bicker does not teach wherein the hollow body has a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm through the hollow body via the surface region of more than 0.7.
Busardo teaches a hollow body (bottle) comprising glass (Busardo, Abstract, Col. 1 Lines 8-19, and Col. 6 lines 16-30), wherein the hollow body is treated with nitrogen and has a transmission coefficient for transmission of light of 98% (Busardo, Col. 8 lines 4-14, Col. 8 lines 56-64, and Col. 9 lines 22-37). Furthermore, if Busardo’s hollow body was tested in the same manner as recited in claim 13 and the instant specification par. 00121, one of ordinary skill in the art would reasonably predict to achieve substantially results that would overlap the claimed limitation of a transmission coefficient for a transmission of light of a wavelength in a range from 400 nm to 2300 nm of more than 0.7 as required by claim 13 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01, 2144.05, I).
Since both modified Bicker and Busardo are analogous art as they teach hollow bodies comprising glass wherein the glass comprises nitrogen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Busardo to modify modified Bicker, and modify the introduction of Nitrogen according to Busardo such as to measure, adjust, control, and achieve the light transmission coefficient of Busardo. This would result in improved optical properties such as reducing reflections (Busardo, Col. 4 Lines 19-27).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. in view of Bookbinder et al. as applied to claim 1 above, further in view of Alkemper et al. (DE-102014013550-A1) (previously cited).
Regarding claim 14, modified Bicker teaches all of the elements of the claimed invention as stated above for claim 1. Modified Bicker does not teach wherein the hollow body has a haze for a transmission of light through the hollow body via surface region in a range from 5% to 50%.
Alkemper teaches an alkali containing borosilicate glass wall wherein the glass wall (Alkemper, Par. 0021) is surface treated to have a haze (turbidity) value of from 7% to 13% (Alkemper, Par. 0048 and 0142), which lies within the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Bicker and Alkemper are analogous art as they both teach alkali containing borosilicate glass walls (Bicker, Par. 0018, 0060, 0074, 0089 and 0095), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alkemper to modify modified Bicker and surface treat the glass wall of modified Bicker to have a haze value of from 7% to 13%. This would allow for anti-glare for the glass (Alkemper, Par. 0142).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bicker et al. in view of Alkemper et al. 
Regarding claim 21, Bicker teaches a hollow body, comprising: a wall of glass which at least partially surrounds an interior volume of the hollow body, the wall of glass having a wall surface which comprises a surface region (Bicker, Abstract, Par. 0005, 0009 and 0064), at least in the surface region the wall surface has a content of N in a range of more than 4 at-% and a content of 10-40 at-% Si, the contents of N and Si being determinable by X-ray photoelectron spectroscopy (Bicker, Par. 0025, 0059, 0062, 0089, and claim 27). Bicker’s N content overlaps the claimed range of 0.3 to 10.0 at-%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Bicker’s Si content range lies within the claimed range of at least 5 at-% Si, and therefore satisfies the claimed range, see MPEP 2131.03. Bicker further teaches the hollow body of claim 1, wherein the hollow body optionally contains a coating (Bicker, Par. 0039, 0097, and Claims 12-13). Since the coating is optional, Bicker therefore teaches an embodiment wherein the hollow body lacks a coating applied to the wall of glass.
Bicker does not teach wherein the hollow body has a first haze for a transmission of light through the hollow body via surface region in a range from 5% to 50%.
Alkemper teaches an alkali containing borosilicate glass wall wherein the glass wall (Alkemper, Par. 0021) is surface treated to have a haze (turbidity) value of from 7% to 13% (Alkemper, Par. 0048 and 0142), which lies within the claimed range and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Bicker and Alkemper are analogous art as they both teach alkali containing borosilicate glass walls (Bicker, Par. 0018, 0060, 0074, 0089 and 0095), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Alkemper to modify modified Bicker and surface treat the glass wall of modified Bicker to have a haze value of from 7% to 13%. This would allow for anti-glare for the glass (Alkemper, Par. 0142).

Response to Arguments
Applicant’s remarks and amendments filed 01/14/2022 have been fully considered.
Applicant requests withdrawal of the objection recited in the previous office action.
The objections recited in the previous office action has been withdrawn due to the present claim amendments. 
On pages 8-12 of the remarks, Applicant asserts that Sugawara does not teach a glass wall surface with a coefficient of dry sliding friction within the claimed range that does not comprise a coating as required by independent claim 1. This argument is found moot.
A new grounds of rejection has been made. The new grounds of rejection no longer relies upon previously cited Sugawara. The new grounds of now relies upon newly cited Bookbinder to teach the specific limitation regarding the coefficient of dry sliding friction. 
On page 12 of the remarks, Applicant asserts that Alkemper does not teach the newly amended claim 21 limitations regarding the second haze. This is not found persuasive for the following reason:
The newly amended claim 21 limitation regarding a second haze results in rejections under 35 USC § 112(a) and 35 USC § 112(b) as stated above. Newly amended claim 21 claims a final product of a hollow body comprising two different hazes. However, as stated above, Applicant’s initial disclosure does not provide sufficient support for a final product with two different hazes. Further, It is unclear from the claim what this second haze is referring to. It is unclear if the second haze refers to a haze at a different area of the hollow body, if the second haze refers to a haze at a different wavelength of light, if the second haze is measured the same as the first haze, or otherwise. Therefore, in view of the rejections under 35 USC § 112 stated above, claim 21 is interpreted as requiring only a first haze. Alkemper teaches a glass wall with a haze value that satisfies the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782               

/LEE E SANDERSON/Primary Examiner, Art Unit 1782